 

 

AO 2453 (Rev. 05/'15/2018) Judgment in a Criminal Petty Case (Modified) Page l ofl

UNITED STATES DISTRICT COURT
soUrHERN DISTRICT oF CALIFoRNlA

United States of America JUDGMENT IN A CRIMINAL CASE

V_ (For Offenses Committed On or After Novembcr f, 1987)

Eugenio MerinO_ROmerO Case Number: 3:l 8-mj-22428-KSC

Kenneth J Troiano
Defena'mr! ’s A !tom ey

REGISTRA'I`ION NO. 80312298

THE DEFENDANT:
lX| pleaded guilty to count(s) l of Complaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misderneanor) 1
l:l The defendant has been found not guilty on count(s)
J:l COLmt(S) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED

Fine: WAIVED

§ Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Friday, October 26, 2018
Date of imposition of Sentence

FlLED

;' "4" d -
OCt 26 2018 HoNoRABLE KAREN s. CRAWFoRD

UNITED STATES MAGISTRATE JUDGE

 

    

 

  

 

 

 

CLERK, U.S. DlSTRlCT COURT
SDUTHERN DlS"I'RICT OF GA|.|FORN|A
BY sf en'cas DEPUT\"

 

 

 

3118-mj-22428-KSC

 

